Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

In view of the appeal brief filed on 8/8/22, PROSECUTION IS HEREBY REOPENED. A ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715     
                                                                                                                                                                                                   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-8, 10-11, 14-15, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (10300394) in view of Shteyn et al. (2003/0220143).
Re Claim 1,
	Evans discloses a system comprising: at least one computer simulation controller; at least one computer simulation source configured to receive input from the computer simulation controller to control presentation of a computer simulation presented on at least one display, the computer simulation source comprising at least one processor and at least one storage accessible to the processor and comprising instructions executable by the processor to (Fig 1, 3, 8-10, col 6, ln 1-55): 
	receive at least a first characteristic of at least a first spectator of a computer simulation, the first spectator not being a player of the computer simulation (Fig 1, 3, 8-10, col 6, ln 1-55, col 8, ln 1-28; the system may collect and analyze spectators’ data to determine their emotional state, i.e. a first characteristic); and 
	present on a device associated with at least one player of the computer simulation indication of the first characteristic, wherein the computer simulation is a first computer simulation (Fig 1, 3, 8-10, col 10, ln 35-57, col 20, ln 16-67, col 22, ln 1-17, col 30, ln 22-32; the spectators’ emotional state can affect the game, for example, the players’ avatars or online characters in the game universe may be visually affected in response to the spectator’s detected state).
	Evans does not explicitly disclose based at least in part on the first characteristic, change a skill level of the first computer simulation up or down, or present on the device a substitute computer simulation that is different from the first computer simulation, or present on the device, along with the first computer simulation, at least one advertisement, or any combination thereof.
However, Shteyn teaches presenting a suggestion on a device associated with the first spectator to become a player of the computer simulation, or change a skill level of the computer simulation up or down, or present on the device a substitute computer simulation that is different from the first computer simulation, or present on the device, along with the computer simulation, at least one advertisement, or any combination thereof (¶¶0010, 0024; the spectator may affect the weather conditions within the gaming environment, set or adjust barriers and impediments, provide or modify shortcuts, and so on. In other words, by adjusting barriers and impediments, the spectator change a skill level to play the computer simulation up or down). Shteyn further teaches such a configuration expands the scope of available user interactions for online gaming (¶0009). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Shteyn into the spectator gaming system of Evans in order to expand the scope of available user interactions for online gaming.
	Re Claim 2,
	Evans discloses the computer simulation source comprises a network server communicating with the computer simulation controller over a computer network (Fig 1, 3, 8-10, col 6, ln 1-55).
	Re Claim 3,
	Evans discloses a computer game console communicating directly with the computer simulation controller (Fig 1, 3, 8-10, col 6, ln 1-55, col 12, ln 32-67).
	Re Claim 4, 
	Evans discloses an emotion of at least the first spectator (Fig 1, 3, 8-10, col 6, ln 1-55, col 8, ln 1-28).
	Re Claim 5,
	Evans discloses an emulated location of the first spectator in the computer simulation (Fig 1, 3, 8-10, col 9, ln 23-30, col 10, ln 35-57, col 20, ln 16-67, col 22, ln 1-17, col 30, ln 22-32).
	Re Claim 6, 
	Evans discloses at least one avatar rendered according to the first characteristic (Fig 8-10, col 30, ln 22-32).
	Re Claim 7,
	Evans discloses the avatar represents plural spectators of the computer simulation (Fig 8-10, col 30, ln 22-32).
	Re Claim 8,
	Claim is substantially similar to claim 1. See claim 1 for rejection.
	Re Claim 10,
	Evans discloses based at least in part on the first characteristic, change a skill level of the simulation (col 10, ln 26-57, 45-57, col 20, ln 16-67, col 22, ln 1-17, col 30, ln 22-32).
	Re Claim 11,
	Evans discloses based at least in part on the first characteristic, present on the device a substitute simulation (col 10, ln 58-67, col 11, ln 1-45, col 20, ln 16-67, col 22, ln 1-17, col 30, ln 22-32).
	Re Claim 14, 
	Evans discloses at least one avatar rendered according to the first characteristic (Fig 8-10, col 30, ln 22-32).
	Re Claim 15, 
	Evans discloses responsive to the first characteristic, present on the device future play of the simulation (col 10, ln 58-67, col 11, ln 1-45, col 20, ln 16-67, col 22, ln 1-17, col 30, ln 22-32).
	Re Claims 21, 22,
	Evans discloses all limitations as set forth above but does not explicitly disclose change a skill level of the computer simulation, or present on the device a substitute computer simulation. However, Shteyn teaches change a skill level of the computer simulation, or present on the device a substitute computer simulation (¶¶0010, 0024). See claim 1 for motivation.

Claims 9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (10300394) in view of Shteyn et al. (2003/0220143), further in view of Spanton et al. (2007/0117635).
	Re Claim 9,
	Evans as modified by Shteyn discloses all limitations as set forth above but is silent on presenting a suggestion on the device associated with the spectator to become a player of the simulation, responsive to acceptance of the selection, converting the spectator to a player of the first simulation. However, Spanton teaches presenting a suggestion on the device associated with the spectator to become a player of the simulation (¶0109). Spanton further teaches such a configuration allows non-participating players or users to spectate a game, thereby able to observe game play styles and strategies of other players (¶0004). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Spanton into the spectating gaming system of Evans as modified by Shteyn in order to attract new players to the game by offering non-participating players an opportunity to play the game after observing game play styles and strategies of other players.
	Re Claim 13,
	Evans discloses all limitations as set forth above but is silent on activating an electronic device associated with the spectator. However, Spanton teaches activating an electronic device associated with the spectator (¶0109). See claim 9 for motivation.

Claims 12, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (10300394) in view of Shteyn et al. (2003/0220143), further in view of Carnevale et al. (2018/0146248).
	Re Claims 12, 23,
	Evans as modified by Shteyn discloses all limitations as set forth above but is silent on based at least in part on the first characteristic, present on the device at least one advertisement. However, Carnevale teaches based at least in part on the first characteristic, present on the device at least one advertisement (¶0048). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Carnevale into the spectator system of Evans as modified by Shteyn in order to generate additional revenues for the game operator.

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (10300394) in view of Spanton et al. (2007/0117635).
	Re Claim 16,
	Evans discloses a method comprising: identifying at least a first characteristic of a non-playing spectator of a computer simulation; presenting on a display associated with a player of the computer simulation indication of the first characteristic (Fig 1, 3, 8-10, col 10, ln 35-57, col 20, ln 16-67, col 22, ln 1-17, col 30, ln 22-32). 
	Evans further disclose the first characteristic indicating lack of interest (Fig 1, 3, 8-10, col 10, ln 35-57, col 20, ln 16-67, col 22, ln 1-17, col 30, ln 22-32; emotion or emotional state such as excitement level, sadness, frustration, etc.) but is silent on presenting on a display associated with the non-playing spectator an invitation to play in the computer simulation, responsive to acceptance of the invitation, change the non-playing spectator role to a role of player of the computer simulation.
	However, Spanton teaches a gaming system that offers non-participating an option to play the game according to a predetermined metric, i.e., displaying an option that let the non-playing spectator to change role from the spectator role to a role of player (Fig 13, ¶0109). Spanton further teaches such a configuration allows non-participating players or users to spectate a game, thereby able to observe game play styles and strategies of other players (¶0004). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Spanton into the spectator gaming system in order to offer non-participating players an option to play the game based on a predetermined metric such as their emotional states.
	Re Claim 17,
	Evans discloses an emotion of at least the first spectator (Fig 1, 3, 8-10, col 6, ln 1-55, col 8, ln 1-28).
	Re Claim 18,
	Evans discloses an emulated location of the first spectator in the computer simulation (Fig 1, 3, 8-10, col 9, ln 23-30, col 10, ln 35-57, col 20, ln 16-67, col 22, ln 1-17, col 30, ln 22-32).
	Re Claim 19, 
	Evans discloses at least one avatar rendered according to the first characteristic (Fig 8-10, col 30, ln 22-32).
	Re Claim 20,
	Evans discloses the avatar represents plural spectators of the computer simulation (Fig 8-10, col 30, ln 22-32).

Response to Arguments
Applicant's arguments filed 8/8/22 have been fully considered but they are not persuasive. 
	Re Claims 1, 8,
	Applicant argues that Shteyn does not teach changing the skill level up or down, specifically, Applicant argues that by changing a level up or down, is not by modifying a single skill level. This argument is not persuasive. As noted in Applicant’s specification, the term “a skill level” is broadly claimed, therefore, under the broadest reasonable interpretation, Shteyn’s teaching of changing the game by adjusting barriers and impediments is considered as modifying a skill level up or down.
	Re Claims 9, 13,
	Applicant argues that there’s no motivation to combine Spanton into the Evans as modified by Shteyn because Spanton teaches using the right ranking of the spectator to join the game. This argument is not persuasive. Spanton teaches that if the user qualifies according to a predetermined metric, the game console may also provide the user an option to join the game being viewed. The ranking is used as an example of the predetermined metric, however, the predetermined metric is not limited to the ranking of the spectator. Further, Spanton teaching the non-participating players can spectate the game to observe game play styles and strategies of other players. Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Spanton into the spectating gaming system of Evans as modified by Shteyn in order to offer non-participating players an opportunity to play the game after observing game play styles and strategies of other players.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON T YEN/Primary Examiner, Art Unit 3715